DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compliance with 37 C.F.R. § 1.121
The amendments to the claims and the specification filed on 05/11/2022 is considered non-compliant, because the full text of the withdrawn claims 12-18 is not presented. In addition, the inserted text “at low temperature” at line 11 on page 10 of the specification is not marked with underline (see paragraph 2 of Applicant’s amendment to the specification). Applicant is hereby notified that any future amendments should comply with 37 C.F.R.  § 1.121. 

Remarks
The claim amendments and remarks filed on 05/11/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-29 are pending; Claims 1, 3, 5-9, 11, 19, 23-27, and 29 are amended; Claims 12-18 are withdrawn; and Claims 1-11 and 19-29 are under examination.  
It is noted that the Examiner for the instant Application has changed.

Withdrawal of Objections 
The objection to Claims 1, 3, and 19 are withdrawn due to the amendment of the claims filed on 05/11/2022.

Withdrawal of Rejections
The rejection of Claims 1-11 under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as anticipated by, or, in the alternative, under 35 U.S.C. § 103 as obvious over Sherman et al. is withdrawn due to the amendment of the claims filed on 05/11/2022.
The rejection of Claim 19-29 under 35 U.S.C. § 103 as being unpatentable over Sherman et al. in view of Wei et al is withdrawn due to the amendment of the claims filed on 05/11/2022.

Specification Objection
The amendment to the specification filed on 05/11/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. Specifically, the original disclosure of the instant application does not provide the support for the newly added text: “The term "low temperature,” as used herein throughout, is contemplated to mean a temperature within a range of 1o to 4oC above the melting point of the solution where density of the solution is maximized” (see paragraph 1/last 4 lines of Applicant’s amendment to the specification filed on 05/11/2022).  In the interview summary filed by Applicant on 5/11/2022, Applicant states that “Recommendations made by the Office included defining “low temperature” to a specific range (e.g. within 1° above the melting point of the solution where density of the fluid is maximized)”.  However, such a comment cannot be found in the interview summary of the previous Examiner Pyla, mailed on 04/19/2022. The specific range, i.e. within 1° above the melting point of the solution where density of the fluid is maximized, is not in the Applicant’s proposed amendments either to the claims or to the specification, which were discussed during the interview between Applicant and the previous Examiner Paul Pyla.    
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.   Applicant is required to cancel the new matter in the reply to this Office Action. 
 
Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 19-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The newly amended base claim 1 is directed to processes for synthesis of an enzyme-polymer conjugate, comprising a step (c), i.e. cross-linking the enzyme and polymer in a first buffer solution by agitating at a low temperature not more than 1o above the melting point of the solution … without effectuating freezing of the solution. It is noted that the original disclosure of the instant application only provides support for agitating the enzyme and polymer in the first buffer solution at a temperature that is limited by a general term: a low temperature.  However, support for the newly added limitation of “a low temperature not more than 1o above the melting point of the solution … without effectuating freezing of the solution” is not found in the original disclosure of the instant application. Therefore, the base claim 1 and its dependent claims 2-11 are directed to new matter.
The newly amended base claim 19 is directed to processes for synthesis of an enzyme-polymer conjugate, comprising a step (c), i.e. cross-linking the enzyme and polymer in a first buffer solution by agitating at a low temperature sufficient to attain the maximum density of the first enzyme solution without effectuating a phase change. As indicated above, the original disclosure of the instant application only provides support for agitating the enzyme and polymer in the first buffer solution at a temperature that is limited by a general term: a low temperature.  However, support for the newly added limitation of “a low temperature sufficient to attain the maximum density … without effectuating a phase change” (emphasis added) is not found in the original disclosure of the instant application. Therefore, the base claim 19 and its dependent claims 20-29 are also directed to new matter.

Claim Rejections - 35 USC § 112(b), or 112, Second Paragraph
The rejection of Claims 5 and 23 under 35 U.S.C. 112(b) in the previous office action is withdrawn due to the amendment to the claims.
Claims 1-11 and 19-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite due to the recitation of “agitating at a low temperature not more than 1o above the melting point of the solution” in the step C.  It is unclear whether the recited “not more than 1o” refers to a Celsius temperature range, or to a Fahrenheit temperature range. The claim 1 also recites the limitation “the volume of the enzyme”, “the volume of the said second enzyme solution” and “the volume as said first enzyme solution” in the step D of the claim.  There is no sufficient antecedent basis for these terms in the claim. The previous steps in the claim only describe an amount of the enzyme and an amount of the polymer, no volume has been described for the enzyme, polymer, or enzyme solutions. It is unclear whether the intended meaning of these terms is to define relative amounts or concentrations of the enzyme vs. the polymer in the crosslinking reaction mixtures. In addition, the claim is indefinite due to the recitation of “cross-linking of said enzyme and enzyme pair in said first buffer solution … thereby forming a conjugate between said enzyme and polymer pair” in the Step C. There is no sufficient antecedent basis for the term of “said enzyme and enzyme pair” in the claim (note: the previous steps only describe an enzyme and polymer pair). Furthermore, it is unclear how the cross-linking of said enzyme and enzyme pair, in the absence of any polymer, can generate a conjugate between the enzyme and polymer pair. For the purpose of examination, the term of “said enzyme and enzyme pair” is interpreted as “said enzyme and polymer pair”. Finally, the claim is indefinite due to recitation of “mixing said solution of step D” in the step (e) of the claim. It is noted that there are two different solutions generated in step (d), a polymer solution and a second enzyme solution. It is unclear which specific solution the recited term “said solution” refers to. It is unclear how the mixing of a single solution (either polymer or enzyme) in step (e) can thereby form additional conjugate between the enzyme and the polymer, given that the formation of the conjugate requires both enzyme and polymer. For the purpose of examination, it is assumed that the solutions mixed in step (e) contain both solutions generated in step (d).
Claim 3 is indefinite due to the recitation of “said combined solution of Step E”. There is no sufficient antecedent basis for this limitation in the claim.  It is noted that the step E of claim 1 does not describe any combined solution. For the purpose of examination, it is assumed that the solutions mixed in step (e) is a combined solution containing both solutions generated in step (d), as indicated above.
Claim 19 indicates in step (c) that the enzyme and polymer pair in the first enzyme solution (made with the first buffer solution) was cross-linked via agitation in an inert atmosphere and at a low temperature to form a conjugate between the enzyme and polymer pair.  Step (d) of the claim indicates that an additional amount of the polymer pair was dissolved in a in a second buffer solution, wherein the volume of the second buffer solution is approximately at least twice the volume as the first buffer solution in step (a).  It appears in step (d) the additional amount of the polymer pair in the second buffer is a separate and distinct solution of polymer that does not have any enzyme in the solution.  Further, it also appears in step (d) the additional amount of the polymer pair in the second buffer is a separate and distinct solution of polymer from that of the enzyme-polymer mixture from step (c). Step (e) of the claim further indicates “mixing said combined solution of step D with mild agitation and in an inert atmosphere for an interval sufficient to effect an equilibrium cross-linking of said enzyme and polymer pair, thereby forming additional conjugate between said enzyme and polymer pair, without substantial steric hindrance or chemical interference of enzyme activity of said enzyme-polymer conjugate.”
In view of the above, step (e) of the claim 19 lacks antecedent basis for “said combined solution of step D” since it appears that step (d) only has additional polymer in a second buffer with no enzyme present in the second buffer, and there is no indication of the presence of a different buffer from the polymer in a second buffer that would result in a combined solution.  In view of this, it is unclear in step (e) how additional conjugate could be formed via cross-linking the enzyme and polymer pair when there is no enzyme present in step (d).  This rejection is maintained. 
The remaining claims are rejected for depending from an indefinite claim.     
 
Claim Rejections - 35 USC § 112(d), or 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claims 3 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
The base claims 1 and 19 contain the transitional phrase "consisting essentially of", which limits the scope of the claims to the specified steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention. See MPEP 2111.03.  However, the dependent claims 3 and 21, which respectively depend on the claims 1 and 19, further recite an additional step that materially affect the characteristics of the claimed method. See Claims 3 and 21, which respectively recite “an additional step of: F dissolving an additional amount of said polymer pair in a third buffer dissolving an additional amount of said polymer pair in a third buffer solution … and mixing said third polymer solution … thereby with said combined solution forming additional enzyme-polymer conjugate between said enzyme and polymer pair”; and “an additional Step F wherein an additional amount of said polymer pair is dissolved in a third buffer solution … mixing said third polymer solution, with said combined solution of Step E … thereby forming additional enzyme-polymer conjugate between said enzyme and polymer pair.” Therefore, the scope of Claims 3 and 21 is broader than that of Claims 1 and 19, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent clai0m(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-11 are rejected under 35 U.S.C. § 103 as obvious over Sherman et al. (U.S. Patent No. 7,229,810; 2007, of record) in view of Liu et al. (CN 101382515 A, 2009, Derwent Abstract is attached) and Chen et al. (CN 107381834 A, 2017, Derwent Abstract is attached). 
Regarding claims 1-11, Sherman teaches polymer conjugate proteinases (i.e., enzyme polymer conjugates) and methods for their synthesis where proteinases have been stabilized by admixture with water-soluble polymers or by conjugation of one or more strands of water-soluble polymer to sites on the proteinase (Title, Abstract; column 1, lines 18-23). 
Sherman teaches improved proteinases and proteinase compositions that are resistant to the loss of catalytic function during storage as well as proteinases having improved stability, while conserving the substrate specificity and a substantial fraction of the catalytic activity of the enzyme (column 4, lines 14-26).  
Sherman teaches chemical derivatives of proteinases, including Proteinase K and other subtilases, in which one or more strands of one or more polymers, such as poly(alkylene oxides; PEG), are covalently attached to the enzymes under rationally selected conditions (column 4, lines 27-31; proteinases). Certain reactive derivatives ("activated" forms) of these polymers can interact preferentially with amino groups, such as the alpha amino group of the amino-terminal amino acid residue or the epsilon amino groups of the lysine residues of a proteinase (column 4, lines 32-36; multiple binding sites).  Among the potential sites of attachment, such activated polymers tend to react preferentially with amino groups that are exposed on the solvent-accessible surface of the target protein, where the attachment of the polymer is least likely to be hindered sterically (column 4, lines 36-40; providing a stable enzyme polymer conjugate without substantial steric hindrance).
Sherman also teaches the amount of polymer that is attached is controlled to optimize both the stability and the catalytic activity of Proteinase K (column 4, lines 40-50).  Sherman teaches methods for stabilizing proteinases by the covalent attachment of polymers thereto, where one or more polymers (or strands thereof) have been covalently attached to the proteinase are referred to as "conjugated proteinases" or "modified proteinases" (column 8, lines 43-47).  Sherman also teaches methods and compositions for stabilizing solutions of proteinases by the admixture of polymers (column 8, lines 53-55).  
Sherman teaches any proteinase can be suitably used as an initial proteinase including but not limited to endoproteinases, members of the family of bacterial subtilisin-like serine proteases ("subtilases"), where the ordinarily skilled artisan will appreciate, any proteinase known and readily available in the art is suitable for conjugation with reactive polymers, or for forming compositions with unreactive polymers (column 9, lines 35-45).  The proteinases are used to produce conjugates in which one or more polyalkylene glycols ("PAGs") (which may be alternatively and equivalently referred to herein as "polyalkylene oxides" or "PAOs" also known as PEG) are covalently linked to the proteinase, where PAG polymers used in such conjugates may be linear polymers, or may be branched at one or more points along the polymer molecule (column 9, lines 45-55).  In addition, the polymers used to form the conjugates of the invention may be homopolymers, in which multiple units of a single monomer type are linked together to form the polymer, such as poly(ethylene glycol) or poly(propylene glycol), or they may be heteropolymers or copolymers (column 9, lines 55-62).   
Regarding claims 1 and 4-11, Sherman also teaches that derivatives of PEGs, PEOs and other PAOs that react more or less selectively with various sites on the target protein are well known in the art (column 10, lines 52-55).  Further, Sherman teaches that other forms of polymers that are suitable for use in this invention include dextrans, poly(vinylpyrrolidone), polyacryloyl-morpholine, poly(oxyethylene-oxymethylene) copolymers and other polymers known in the art (column 11, lines 14-17).  In view of the above, Sherman teach other polymers such as PEGMA, PAN and POG, homo-polymers and co-polymer of such polymers.  For PCL, in view of the above, it would have been within the purview of one of ordinary skill in the art to a person of ordinary skill in the art to select additional polymers such as PCL since Sherman teaches that other forms of polymers known in the art can be used.
Regarding claims 1 and 3, Sherman teaches Proteinase K powder was dissolved in 1 mL of Acetate Buffer, purified and fractions collected of the proteinase in buffer (column 20, line 55, to column 21, line 3; enzyme dissolved in first buffer not exceeding enzyme saturation).  Sherman teaches solutions of PEG in buffer were prepared (column 21, lines 18-36).  After dissolution of the PEG, each of these solutions PEG was added to a portion of the purified Proteinase K pool (column 21, lines 38-54; adding PEG polymer to the proteinase). With prepared controls, all of the reaction mixtures were incubated in a refrigerator at 4-8 °C, for 19 hours of incubation in a refrigerator (column 21, lines 55-67; i.e., cross-linking the proteinase and PEG at a low temperature and mild agitation via  refrigeration vibration).
Regarding the newly amended step (d) in claim 1 and step (f) of claim 3, Sherman teaches the addition of PEG polymer into the reaction mixtures of proteinase prior to incubation. Specifically, Sherman teaches adding “1x” and “2x” PEG, respectively, for forming the reaction mixtures (col. 21, lines 52-54), wherein the “1x” and “2x” PEG solutions were obtained by two-fold and four-fold dilutions of the 4X PEG stock with a buffer solution containing 1 mM HCl, then combined respectively with aliquots of the enzyme/proteinase K to form the reaction mixtures (col 21, lines 44-50). Sherman further teach adding “4x” PEG to the reaction mixtures. Thus, the reaction mixture solutions of Sherman comprises various amounts of the polymer in relative to the amount of the enzyme, accordingly having a different ratios of the enzyme vs. the polymer (e.g. a ratio of the amount of the enzyme vs. the amount of the polymer in the reaction mixture solution containing 1x PEG would be twice as much as that in a reaction mixture solution containing 2X PEG). It is noted that Claim 1, steps (d) and (e) as well as claim 3, step (f) are interpreted as repetition steps of polymer addition into enzyme solution of the reaction with varied ratios of polymer amount vs. enzyme amount.  In view of the teachings of Sherman, it is well within the purview of one of ordinary skill in the art at the time the application was filed, to repeat the polymer addition step and adjust the amount as needed in order to have continually high yields of enzyme-polymer conjugate produced.  In view of the above, the repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009).  Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 
After preparatory clean up, Sherman teaches that the conjugate proteinase were stable (column 22, lines 1-34).  
It is noted that in MPEP § 2131.02(III) a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure.”  "[W]hether a generic disclosure necessarily anticipates everything within the genus … depends on the factual aspects of the specific disclosure and the particular products at issue." Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 1083, 89 USPQ2d 1370, 1375 (Fed. Cir. 2008). See also Osram Sylvania Inc. v. American Induction Tech. Inc., 701 F.3d 698, 706, 105 USPQ2d 1368, 1374 (Fed. Cir. 2012) ("how one of ordinary skill in the art would understand the relative size of a genus or species in a particular technology is of critical importance").
In view of the above, Sherman teaches polymer conjugate proteinases (i.e., enzyme polymer conjugates) and methods for their synthesis where proteinases have been stabilized by admixture with water-soluble polymers or by conjugation of one or more strands of water-soluble polymer to sites on the proteinase (Title, Abstract; column 1, lines 18-23).  
Sherman also teaches chemical derivatives of proteinases, including Proteinase K and other subtilases, in which one or more strands of one or more polymers, such as poly(alkylene oxides; PEG), are covalently attached to the enzymes under rationally selected conditions (column 4, lines 27-31; proteinases).  Sherman also teaches methods and compositions for stabilizing solutions of proteinases by the admixture of polymers (column 8, lines 53-55).  The proteinases are used to produce conjugates in which one or more polyalkylene glycols ("PAGs") (which may be alternatively and equivalently referred to herein as "polyalkylene oxides" or "PAOs" also known as PEG) are covalently linked to the proteinase, where PAG polymers used in such conjugates may be linear polymers, or may be branched at one or more points along the polymer molecule (column 9, lines 45-55).  
In addition, the polymers used to form the conjugates of the invention may be homopolymers, in which multiple units of a single monomer type are linked together to form the polymer, such as poly(ethylene glycol) or poly(propylene glycol), or they may be heteropolymers or copolymers (column 9, lines 55-62).  Sherman also teaches that derivatives of PEGs, PEOs and other PAOs that react more or less selectively with various sites on the target protein are well known in the art (column 10, lines 52-55).  Further, Sherman teaches that other forms of polymers that are suitable for use in this invention include dextrans, poly(vinylpyrrolidone), polyacryloyl-morpholine, poly(oxyethylene-oxymethylene) copolymers and other polymers known in the art (column 11, lines 14-17).  
In view of the above, based on the disclosures from Sherman, one of ordinary skill in the art would have “at once envisaged” any specific combination of polymer conjugate proteinases (i.e., enzyme polymer conjugates) in which any proteinase has been combined with any of the claimed polymer pairs such as PEG, PEGMA, PAN, POG and PCL (as well as homo-polymers and co-polymer of such polymers) in Sherman’s methods for their synthesis by admixture or by conjugation of one or more strands of water-soluble polymer to sites on the proteinase (instant claims 1 and 4-11).  
In the alternative, although  Sherman does not specifically include the above components into one embodiment (e.g., the different enzymes, polymers, mild sample agitation, polymer addition, etc.), all the limitations above are suggested as suitable for inclusion into the Sherman method for producing an enzyme polymer conjugate.  Therefore, a person of ordinary skill before the effective filing date of the claimed invention would have been motivated to combine the recited components as described above (e.g. the different enzymes, polymers, mild sample agitation, polymer addition, etc.) with a reasonable expectation of success since Sherman teaches that these are desirable components in a method for producing stable enzyme polymer conjugates.
	 The method of Sherman differs from the newly amended claim 1 in that Sherman teaches a step (c) of crosslinking the enzyme and the polymer pair in a first buffer solution at a low temperature in a refrigerator, i.e. 4-8oC, without effectuating freezing of the solution, but does not teach a low temperature not more than 1oC above the melting temperature of the solution, as required by the claim 1.  It is noted that the first buffer solution of Sherman is an aqueous solution containing mainly water along with very low amount of buffer salt. As such, the melting temperature of the first buffer solution is approximately equivalent to the melting temperature of ice/water, i.e. 0oC. A low temperature range, not more than 1oC above the melting temperature of the solution of Sherman and without effectuating freeing of the solution, would be approximately no more than 1oC and above 0oC, i.e. between 0oC and 1oC.  The low end of the low temperature range taught by Sherman is 4oC, which is close to the 1oC. Although the low temperature taught by Sherman does not exactly match the range between 0oC and 1oC for meeting the requirement of the claim 1, it is considered that the low temperature taught by Sherman can be readily modified by routine optimization for improving conjugation efficiency and increasing the yield of the polymer-enzyme conjugate. It is well settled that routine optimization is not patentable, even though it results in significant improvement over the prior art (see MPEP 2144.05). Furthermore, it had been known in the art that polymers and enzymes effectively crosslink with each other at a low temperature between 0oC and 1oC, as supported by Liu et al., who teach crosslinking ethanol oxidase enzyme to polycarbonate polymer (in the form of film) at 0-4 degrees C for 6-18 hours for preparing a conjugated enzyme film (see page 2, Equivalent abstract, the paragraph of biotechnology, line 7); and as further supported by Chen et al., who teach crosslinking reductase enzymes to polyurethane polymer (in the form of foam) and polyvinyl alcohol polymer (as an embedding agent) at 0-4 degrees C for 12-48 hours for producing enzyme-polymer conjugate/immobilized enzymes for making immobilized enzyme biocatalyst device (see page 2, Equivalent abstract, the paragraph of Instrumentation and Testing, lines 3-5 and 7).  Examiner notes that the low temperature range 0-4 degrees C taught by Liu et al. and Chen et al. overlaps with the range between 1oC and 0oC, thus rendering the range from 0oC and 1oC. See MPEP 2144.05.  Thus, the claimed low temperature in the step (c) of claim 1 would have been obvious over the combined teachings of the cited prior art, in the absence of any showing of unexpected results or criticality.  See MPEP 2144.05.  It is further noted that the limitation “at the maximum density of the first enzyme solution” recited in step (c) of the claim 1 is directed to an inherent property of the solution present at the low temperature defined in the claim. Since the combined teachings of the cited prior art suggest a first enzyme solution, having the same structure as the claimed enzyme solution, at a low temperature as required by the claim, the teachings of the cited prior art meet the requirement of this limitation.  
	Regarding the transitional phrase "consisting essentially of" recited in Claim 1, Sherman teaches a method for synthesis of an enzyme-polymer conjugate, having essential steps of dissolving the enzyme to form an enzyme solution, adding polymer to the enzyme solution, crosslinking the enzyme and the polymer to form the enzyme-polymer conjugate, and repetition steps of polymer addition into enzyme solution for obtaining enzyme-polymer conjugate. Thus, in view of the teachings of Sherman, it would have been obvious to arrive at a method consisting essentially of these steps for synthesis of an enzyme-polymer conjugate.
	Regarding the limitation of “thereby form a conjugate … at low activation energy via increased kinetic interaction of the polymer and enzyme …” recited in the step (c), this limitation is directed to the outcome of the claimed method. Given the combined teachings of the cited prior art suggest a method having substantially the same steps as the claimed method, it is presumed that a method having substantially the same steps is capable of generating substantially the same outcomes. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 1-11 and 19-29 are rejected under 35 U.S.C. § 103 as being unpatentable over Sherman et al. (U.S. Patent No. 7,229,810; 2007, of record) in view of Liu et al. (CN 101382515 A, 2009, Derwent Abstract is attached) and Chen et al. (CN 107381834 A, 2017, Derwent Abstract is attached), as applied to claims 1-11, above, further in view of Wei et al (Nature Communications, Vol. 10, No. 5002 pp. 1-8; 11/2019, of record).
The teachings of Sherman, Liu et al. and Chen et al. are described above. The teachings of Sherman, alone or in combination with Liu et al. and Chen et al., are herein relied upon and renders anticipated and/or obvious all the limitations for claims 19-29 with the exception to the limitation directed to the enzyme coordinated polymer as recited in claim 19, step (b)
Wei teaches that Metal–organic frameworks (MOFs) have recently garnered consideration as an attractive solid substrate because the highly tunable MOF framework can not only serve as an inert host but also enhance the selectivity, stability, and/or activity of the enzymes (Abstract).  
A person of ordinary skill in the art would have been motivated to substitute the polymer of Sherman for the coordination polymer MOF of Wei since both references are involved in producing enzyme polymer conjugates, while Wei teaches the highly tunable MOF framework can not only serve as an inert host but also enhance the selectivity, stability, and/or activity of the enzyme within the enzyme polymer conjugate.
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the polymer of Sherman for the coordination polymer MOF of Wei since both references are involved in producing enzyme polymer conjugates, and in doing so provides an advantage to Sherman by providing conjugates with more stability via alternative methodologies
It is additionally noted that with regard to the limitation “at a low temperature sufficient to attain the maximum density of the first enzyme solution without effecting a phase change”, the maximum density recited in the claim is a broad term and it is a variable, because the claim does not define contents of the first enzyme solution, such as slat concentrations and pH, which effect the density of the solution.  It appears that a low temperature range between 0oC and 1oC suggested by Liu et al. and Chen et al. is sufficient to attain the maximum density of the first enzyme solution, because cold temperatures increase density of the solution, and this temperature range is just above the melting temperature of the solution without effecting a phase change of the solution.  Thus, the claimed low temperature in the step (c) of claim 19 would have been obvious over the combined teachings of the cited prior art, in the absence of any showing of unexpected results or criticality.  See MPEP 2144.05.   
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
In response to Applicant’s arguments about the 112(b) rejection in the response filed on 05/11/2022 (pages 12-13), Applicant did not address the rejection of Claim 19 under 35 USC 112(b), with respect to indefinite issues in the steps (d) and (e) of the claim, which are similarly situated to the issues of claim 1.  Thus, the claim 19 has not been amended to overcome this rejection.  Accordingly, the rejection is maintained.  Furthermore, the newly submitted claims 1-11 are also rejected under 35 USC 112(b) for the reasons indicated above. 
Applicant's arguments about the 103 rejections of Claims 1-11 and 19-29 in the response filed on 5/11/2022 (pages 13-14) have been fully considered but they are not persuasive. First, it is noted that the rejections of Claims 1-11 and/or 19-29 under 35 USC 102(a)(1) and/or 103 in the previous office action have been withdrawn.  Second, with regard to Applicant’s arguments based on the interview and amendment to claims 1 and 19 in page 13/paragraph 3 of the 5/11/2022 response, they are not persuasive for the reasons indicated above (see the paragraph spanning pages 3 and 4 under Specification objection). As indicated above (see pages 3-5), Applicant’s amendment to the claims and specification introduced new matter, thus being rejected under 35 USC 112(a) or objected in this office action. Furthermore, with regard to the newly added limitations over the low temperature in the claims 1 and 19, it is noted that no criticality has been demonstrated in the specification with regard to the claimed low temperature ranges. The conclusion of the obviousness of the newly amended claims has been established for all the reasons indicated in the 103 rejections, above.
In response to Applicant’s arguments in page 13/para 4 -page 14/para 2 in the 5/11/2022 response, the disclosure of Sherman in col. 8/lines 15-25 and 36-40 describes that enzymes/proteinases are sensitive to chaotropic agent, such as urea and guanidinium, and they may have self-digestion/autolysis at elevated temperatures, all of which are directed to the inherent features of enzymes/proteinases. The scope of the “enzyme” or “proteinases” recited in the instant claims encompasses those enzymes/proteinases specifically described by Sharman. With regard to Applicant’s arguments in page 13/paras 5-6 and page 14/para 1, these arguments are misleading. Sherman does not use chaotropic agents or heat (elevated temperatures) to open up quaternary structure of the enzymes or proteinases for obtaining the polymer-enzyme conjugate products in his invention. Rather, he uses the treatments, such as heat (52oC) and pH, to demonstrate that the polymer-enzyme conjugates obtained from his invention have much higher stability compared to un-conjugated/unmodified enzymes, as shown in Figs 4-6 and described in col. 7/lines 10-26. The claim 1 of Sherman specifically defines that the polymer-proteinase conjugates obtained from his invention have greater stability and activity than initial proteinase that is not modified by conjugation with the polymer/PAO. 
In view of the above, the claimed method of the instant application is not superior over the method of Sherman for synthesis of polymer-enzyme conjugates. The instant claims would have been obvious over the combined teachings of the cited prior art for all the reasons indicated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653

/ALLISON M FOX/Primary Examiner, Art Unit 1633